Citation Nr: 1822421	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2 (DM-2).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee,

In May 2017, the case was remanded for additional development.

The case has since returned to the Board for further appellate review.


FINDING OF FACT

Hypertension was not manifest during service and is not caused or aggravated by service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and is not due to, or the result of, or aggravated by service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a)-(b) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Remand Compliance

As noted in the Introduction, the case was remanded to the RO in May 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised issues with either the duty to notify or the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. Establishing Service Connection on a Secondary Basis

The Veteran served in the United States Army as an automobile repairman.  He is the recipient of a National Defense Service Medal.  In this case, the Veteran does not contend that current hypertension is related to active service directly.  Rather, the Veteran has contended consistently that current hypertension is secondary to service connected ischemic heart disease and/or service-connected DM-2.  See August 2012 Notice of Disagreement (NOD).  

Moreover, the Board notes that the Veteran indicated that his vascular system and heart were normal in his September 1970 Separation Examination.  The associated September 1970 Report of Medical History included findings of no high or low blood pressure; no frequent or severe headaches; and no dizziness or fainting spells.  A review of the Veteran's other STRs provides no impressions of hypertension; high blood pressure readings; or complaints and/or treatment for disease entities indicative of hypertension.  Furthermore, the claims file does not include or raise the issue of hypertension, a recognized chronic disability, manifesting to a compensable degree within one year of separation of service.  See 38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In light of these considerations, the Board notes that its analysis focuses on the issue as cited on the title page exclusively.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2017).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Analysis

A review of the 2007 VA treatment records reveals that clinicians took note of the Veteran's history of hypertension.  Notations through this period of treatment indicate that hypertension had been diagnosed in June 2003.

In October 2011, the Veteran was afforded a VA ischemic heart disease examination.  The clinician reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a physical examination.  The clinician noted that the Veteran reported a history of hypertension, but he could not recall the date of diagnosis.  Moreover, the clinician opined that the Veteran required continuous medication to control hypertension.

In May 2012, the Veteran was afforded a VA hypertension examination.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a physical examination.  The examiner provided an impression of hypertension for VA purposes.  The examiner indicated that diagnosis occurred sometime in 2000.  As to a treatment plan, continuous medication was indicated.  The examiner opined that the Veteran's hypertension did not impact his ability to work.

A review of 2012 VA treatment records reveals that clinicians noted that the Veteran had a history of high blood pressure/vascular hypertension.  A January 2012 hypertension screen provided a blood pressure reading of 118/86.

As noted above, the Veteran stated in his August 2012 NOD that he was claiming hypertension as secondary to service-connected disability.  He also wrote that he took medication, and hypertension impacted his ability to do physically demanding and strenuous work.

In a May 2014 VA examination addendum, a clinician noted that she had reviewed the Veteran's claims file and recent VA examinations.  In response to the question of whether the Veteran's hypertension was due to or aggravated by service-connected ischemic heart disease, the clinician stated that it was less likely than not.  In response to a question of whether the Veteran's hypertension was as least as likely as not aggravated beyond its natural progression by service-connected DM-2, the clinician stated that the Veteran developed DM-2 in 2010 and it is well controlled (as evinced by recent blood work).  Therefore, it is less likely than not that hypertension has been aggravated by DM-2.  Moreover, the clinician opined that hypertension is a risk factor for ischemic heart disease and ischemic heart disease does not cause or aggravate hypertension.

In March 2015, T. H., a private heart and vascular disease facility, submitted treatment reports.  On several occasions, clinicians wrote that the Veteran had hypertension that was controlled through treatment.  June 2015 progress notes from Dr. C. S., a private physician, mentioned the Veteran's hypertension.  Specifically, Dr. C. S. opined that there should be an anticipated improvement in blood pressure control with adequate treatment of the Veteran's sleep disorder.  And, December 2015 VA cardiology outpatient notes reveal that the Veteran's dosing of blood pressure control medication was monitored and adjusted.

In June 2016, the Veteran's representative submitted an appellant's brief.  In pertinent part, the representative advanced that the Veteran did not have hypertension when he entered the military but he did have symptoms on active duty not addressed adequately in VA examinations.  The representative did not cite any service treatment records to substantiate the contention.  The Veteran denied any history of high blood pressure during his discharge physical examination. This point, according to this brief, entitles the Veteran to service connection for hypertension.

A review of 2016 VA treatment records shows that the Veteran frequently sought consultation as to his hypertension medication.  Moreover, these records reveal that clinicians monitored hypertension on a regular basis. 

In May 2017, pursuant to the Board's May 2017 remand directives, a VA physician's assistant reviewed the claims file and all available records pertinent to the Veteran's claim.  She opined that the Veteran's claimed condition of hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition (ischemic heart disease or DM-2).  As a rationale for this opinion, she opined that there was no medical evidence that showed that the Veteran's hypertension is due to or the result of or permanently aggravated by service-connected ischemic heart disease.  Moreover, according to her reasoning, the Veteran has had multiple risk factors for hypertension since 2006, including family history, age, and obesity.  Furthermore, the Veteran's hypertension has remained stable and well-controlled.

The examiner also opined that there is no medical evidence to support the contention that the Veteran's hypertension is due to or the result of or permanently worsened by his service-connected DM-2.  As noted above, the Veteran has multiple risk factors for the development of hypertension.  Furthermore, according to her reasoning, DM-2 does not cause or permanently aggravate hypertension in the absence of renal disease.  To underscore this point, she reported that the Veteran was noted to have normal renal function in April 2017.

In January 2018, the Veteran's representative submitted a second appellant's brief.  In pertinent part, the representative reiterated the Veteran's contention that his hypertension is due to and/or aggravated by service-connected ischemic heart disease and/or service-connected DM-2.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for hypertension as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2 is not warranted

In reaching this conclusion, the Board has carefully considered the Veteran's assertions in the evidence.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, attributing the potential causes of hypertension to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2-a disease involving in-depth knowledge of vascular medicine, cardiology, and endocrinology-is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's hypertension is not susceptible of lay opinion and requires highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board);  Layno, supra.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his hypertension.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's hypertension was caused or aggravated, by his service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.

In this matter, the Board finds that the objective medical findings of the May 2017 VA examiner, a skilled medical professional, to be competent, credible, and of great probative weight.  As noted above, the May 2017 VA examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected ischemic heart disease and/or diabetes mellitus, type 2.  She provided a comprehensive rationale for the conclusion that she reached.  Here she opined that there was no medical evidence that showed that the Veteran's hypertension is due to or the result of or permanently aggravated by service-connected ischemic heart disease and/or diabetes mellitus, type 2.  Moreover, she stated that the Veteran has had multiple risk factors for hypertension since 2006, including family history, age, and obesity.  Furthermore, she noted that diabetes mellitus, type 2 does not cause or permanently aggravate hypertension in the absence of renal disease, adding that the Veteran was noted to have normal renal function in April 2017.

In sum, the weight of evidence is against a finding that the Veteran's service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2 caused or aggravated hypertension.

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2 is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


